Exceptions overruled. This is an action of tort for personal injuries caused by a fall on an icy sidewalk adjacent to the premises of the defendant at the corner of Congress and Franklin streets in Boston about noon on January 30, 1946. The declaration alleged the cause of the fall to be an “unnatural accumulation of snow or ice or both coming from the defendant’s premises.” The plaintiff excepted to the direction of a verdict for the defendant at the conclusion of the plaintiff’s case. From the evidence most favorable to the plaintiff, it appeared that the sidewalk in' question was of stone and concrete ten feet in width adjoining the defendant’s four-story building. The plaintiff fell on ice “five or six inches in width and about three inches thick” which “extended right around the edge of the whole sidewalk.” “It was the outside of the sidewalk where she fell.” “The central part of the sidewalk seemed all right.” “The inner part . . . was in pretty good shape.” Icicles were hanging from a sign which protruded diagonally over the sidewalk forty inches from brackets attached to the building. Icicles were also hanging from a gutter on the building which extended over the sidewalk about six inches. The weather, report showed a snowfall on January 25 and patches of ice remaining on the city sidewalks in the morning ot January 30: It is apparent that no physical connection was shown between the ice where the plaintiff fell and the possible drippings from either the gutter or the sign. A conclusion that the ice on which the plaintiff fell was an unnatural accumulation due to the maintenance of the defendant’s building was not warranted. On the facts here disclosed, Bullard v. Mattoon, 297 Mass. 182; Sullivan v. Long, 310 Mass. 230, and Tomasunas v. Khoury, 314 Mass. 754, relied on by the plaintiff, are not in point. See Mosher v. Cape Ann Savings Bank, 309 Mass. 512.